Exhibit 10.9

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of November 16, 2011, by and among Chesapeake Granite Wash Trust, a statutory
trust formed under the laws of the State of Delaware (the “Trust”), Chesapeake
Energy Corporation (“Chesapeake”), an Oklahoma corporation and Chesapeake
Exploration, L.L.C., an Oklahoma limited liability company and indirect wholly
owned subsidiary of Chesapeake (“Chesapeake Exploration”).

WHEREAS, in connection with the initial public offering of common units of
beneficial interests of the Trust, the Trust has agreed to file a registration
statement or registration statements relating to the sales by Chesapeake,
Chesapeake Exploration, and their respective Transferees of certain of the Trust
Units (as each capitalized term is defined below).

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, it is agreed as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Affiliate” means with respect to a specified Person, any Person that directly
or indirectly controls, is controlled by, or is under common control with, the
specified Person. As used in this definition, the term “control” (and the
correlative terms “controlling,” “controlled by” and “under common control”)
shall mean the possession, directly or indirectly, of the right or power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange LLC, as “affecting ‘ex’ dates” or any
other day on which national banking institutions in New York, New York are
closed as authorized or required by law or executive order.

“Chesapeake” has the meaning set forth in the introductory paragraph of this
Agreement.

“Chesapeake Exploration” has the meaning set forth in the introductory paragraph
of this Agreement.

“Common Units” has the meaning set forth in the Trust Agreement.

“Deferral Notice” has the meaning set forth in Section 3.1(j)(ii) hereof.

“Deferral Period” has the meaning set forth in Section 3.1(j) hereof.



--------------------------------------------------------------------------------

“Demand Notice” has the meaning set forth in Section 2.1(a) hereof.

“Demand Registration” has the meaning set forth in Section 2.1(a) hereof.

“Demanding Qualified Holder(s)” shall mean, with respect to any Demand
Registration, the Qualified Holder(s) delivering the relevant Demand Notice.

“Effective Period” means the period commencing on the 180th day after the date
hereof and ending on the date that all Registrable Securities have ceased to be
Registrable Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.

“Expenses” has the meaning set forth in Section 5.1 hereof.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Indemnified Party” has the meaning set forth in Section 5.4 hereof.

“Indemnifying Party” has the meaning set forth in Section 5.4 hereof.

“Material Event” has the meaning set forth in Section 3.1(j) hereof.

“Notice” has the meaning set forth in Section 2.1(d) hereof.

“Person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental body or other
entity, organization or association.

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any amendment, prospectus supplement or free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act),
including post-effective amendments, and all materials incorporated by reference
or explicitly deemed to be incorporated by reference in such Prospectus.

“Qualified Holder” shall mean Chesapeake, Chesapeake Exploration and any
Transferee of Chesapeake or Chesapeake Exploration, to whom Registrable
Securities are permitted to be transferred in accordance with the terms of this
Agreement and, in each case, who continues to be entitled to the rights of a
Qualified Holder hereunder.

“Registrable Securities” means the Trust Units held by the Qualified Holders and
any securities into or for which such Trust Units have been converted or
exchanged, and any security issued with respect thereto upon any dividend, split
or similar event until, in the case of any such Trust Units or other security,
the earliest of (i) its effective registration under the Securities Act and
resale in accordance with the Registration Statement covering it, (ii) its
disposal pursuant to Rule 144 (or any similar provision then in force, but not
Rule 144A) under the Securities Act, (iii) its sale in a private transaction in
which the transferor’s rights under this Agreement are not

 

-2-



--------------------------------------------------------------------------------

assigned to the transferee of the securities, (iv) its being held by the Trust,
(v) 10 years after a Qualified Holder of such security ceases to be an Affiliate
of the Trust, (vi) if such security has been sold in a private transaction in
which the transferor’s rights under this Agreement are assigned to the
transferee and such transferee is not an Affiliate of the Trust, the date that
is one year following the date of the transfer of such security to such
transferee or (vii) such time when such Trust Units or other security may be
freely transferred without restriction, including volume limitations, manner of
sale restrictions or any other restrictions, under Rule 144 (or any similar
provision then in force).

“Registration Statement” means any registration statement of the Trust,
including any Shelf Registration Statement, that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Required Information” has the meaning set forth in Section 4.1 hereof.

“Rule 144” means Rule 144 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

“Rule 144A” means Rule 144A under the Securities Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

“Shelf Registration Statement” means a Registration Statement for an offering to
be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act (as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC) registering the resale of
Registrable Securities from time to time by any Qualified Holder.

“Special Counsel” means Bracewell & Giuliani LLP or such other successor counsel
as shall be specified in writing by Qualified Holders holding a majority of all
Registrable Securities.

“Subordinated Units” has the meaning set forth in the Trust Agreement.

“Transferee” means any Person or group of Persons that purchases any Registrable
Securities from Chesapeake or Chesapeake Exploration or otherwise holds any
Registrable Securities as a result of any transfer, sale, liquidation, dividend
or distribution by Chesapeake, Chesapeake Exploration or any of their respective
Affiliates; provided, that such Person or group (i) agrees to be designated as a
transferee hereunder, (ii) is specifically designated as a transferee hereunder
in writing by Chesapeake or Chesapeake Exploration to the Trust, (iii) holds
Registrable Securities representing at least 100,000 of the then-outstanding
Registrable Securities and (iv) in the case of a group, such group shall
collectively agree to constitute a

 

-3-



--------------------------------------------------------------------------------

single transferee for purposes of this Agreement (including for purposes of
exercising any Demand Registration right transferred to such group hereunder).

“Trust” has the meaning set forth in the introductory paragraph hereof.

“Trust Agreement” means that certain Amended and Restated Trust Agreement of the
Trust, dated as of the date hereof.

“Trust Units” means Common Units and Subordinated Units.

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America
with its principal place of business in New York, New York, in its capacity as
trustee, or any successor trustee of the Trust, and in each case solely in its
capacity as trustee and not in its individual capacity.

Section 1.2 Construction. Unless the context requires otherwise: (i) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (ii) references to Articles and Sections refer to
Articles and Sections of this Agreement; (iii) the terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation;” and (iv) the terms “hereof,” “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.

ARTICLE II

DEMAND REGISTRATION RIGHTS

Section 2.1 Demand Registration Rights.

(a) During the Effective Period, one or more Qualified Holders holding in the
aggregate a majority of the then outstanding Registrable Securities shall have
the right, by delivering a written notice to the Trust (the “Demand Notice”), to
require the Trust to use its reasonable best efforts to register, pursuant to
the terms and conditions set forth in this Agreement and in accordance with the
provisions of the Securities Act, the number of Registrable Securities requested
to be so registered (a “Demand Registration”). All Demand Notices made pursuant
to this Section 2.1 must specify the number of Registrable Securities to be
registered, whether or not such Registration Statement should be a Shelf
Registration Statement and the intended methods of disposition thereof.

(b) The Qualified Holders shall be entitled to up to five Demand Registrations
in the aggregate. Notwithstanding any other provision of this Article II, in no
event shall more than one Demand Registration occur during any six-month period
(measured from the effective date of the Registration Statement to the date of
the next Demand Notice).

(c) No Demand Registration shall be deemed to have occurred for purposes of this
Article II if the Registration Statement relating thereto does not become
effective, or its effectiveness is not maintained, for the period required
pursuant to Section 2.1(e), in which case

 

-4-



--------------------------------------------------------------------------------

the Demanding Qualified Holders shall be entitled to reinstatement of such
Demand Registration.

(d) Within ten (10) days after receipt by the Trust of a Demand Notice, the
Trust shall give written notice (the “Notice”) of such Demand Notice to all
other Qualified Holders and shall, subject to the provisions of Section 2.1(f)
hereof, include in such registration all Registrable Securities held by such
Qualified Holders with respect to which the Trust received written requests for
inclusion therein within ten (10) days after such Notice is given by the Trust
to such holders.

(e) The Trust shall use reasonable best efforts to maintain the effectiveness of
the Registration Statement with respect to any Demand Registration for a period
of at least ninety (90) days (or three (3) years if a Shelf Registration
Statement is requested) after the effective date thereof or such shorter period
in which all Registrable Securities included in such Registration Statement have
been sold or all Registrable Securities have ceased to be Registrable
Securities; provided, that such period shall be extended for a period of time
equal to the period the holders of Registrable Securities refrain from selling
any securities included in such registration at the request of (i) the managing
underwriter of the offering, if any, or (ii) the Trust pursuant to this
Agreement.

(f) If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter or underwriters advise the holders of such securities in
writing that in its view the total number or dollar amount of securities
proposed to be sold in such offering (including securities proposed to be sold
by Persons other than Demanding Qualified Holders pursuant to incidental or
piggyback registration rights) is such as to adversely affect the success of
such offering, then the number or dollar amount of securities to be offered for
the account of Demanding Qualified Holders and for the account of Persons other
than Demanding Qualified Holders shall be reduced to the extent necessary to
reduce the total number or dollar amount of securities to be included in such
offering to the number or dollar amount recommended by such managing underwriter
or underwriters by:

(i) first, reducing, or eliminating if necessary, all securities requested to be
included by Persons other than Demanding Qualified Holders; and

(ii) second, if necessary, reducing the Registrable Securities requested to be
included by the Demanding Qualified Holders, pro rata among such Demanding
Qualified Holders on the basis of the percentage of the total Registrable
Securities requested to be included in such Registration Statement by each such
holder.

In connection with any Demand Registration to which the provisions of this
Section 2.1(f) apply, no securities other than Registrable Securities shall be
covered by such Demand Registration except in accordance with this
Section 2.1(f), and such registration shall not reduce the number of Demand
Registrations available to the Qualified Holders under Section 2.1(b) if the
Registration Statement excludes more than 25% of the aggregate number of
Registrable Securities that the Demanding Qualified Holders requested be
included.

 

-5-



--------------------------------------------------------------------------------

(g) The Trust shall be entitled to postpone (but not more than once in any
12-month period), for a reasonable period of time not in excess of 90 days, the
filing of a Registration Statement if the Trust delivers to the Demanding
Qualified Holders a certificate signed by the Trustee certifying that, in its
good faith judgment, it would be detrimental to the Trust and its unitholders
for such Registration Statement to be filed and it is therefore beneficial to
defer the filing of such Registration Statement. If the Trust shall so postpone
the filing of a Registration Statement, the Demanding Qualified Holders shall
have the right to withdraw the request for registration by giving written notice
to the Trust within 20 days of the anticipated termination date of the
postponement period, as provided in the certificate delivered by the Trust, and
in the event of such withdrawal, such request shall not reduce the number of
available registrations with respect to the Qualified Holders under this Article
II.

(h) Whenever the Trust shall effect a Demand Registration pursuant to this
Article II in connection with an underwritten offering, no securities other than
Registrable Securities shall be covered by such registration, unless (i) the
managing underwriter or underwriters of such offering shall have advised each
holder of Registrable Securities requesting such registration in writing that it
believes that the inclusion of such other securities would not adversely affect
such offering or (ii) the inclusion of such other securities is approved by the
affirmative vote of the holders of at least a majority of the Registrable
Securities included in such Demand Registration by the Demanding Qualified
Holders.

Section 2.2 Underwritten Registrations. Qualified Holders of Registrable
Securities covered by any Registration Statement may sell such Registrable
Securities to an underwriter in an underwritten offering for reoffering to the
public. If any of the Registrable Securities covered by any Registration
Statement are to be sold in an underwritten offering, the underwriters that will
administer the offering will be selected by the Qualified Holders holding a
majority of such Registrable Securities included in such offering, subject to
the consent of the Trust (which shall not be unreasonably withheld or delayed),
and such Qualified Holders shall be responsible for all underwriting commissions
and discounts and any transfer taxes in connection therewith. No Person may
participate in any underwritten registration hereunder unless such Person
(i) agrees to sell such Person’s Registrable Securities on the basis reasonably
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements,
diligence materials and other documents reasonably required under the terms of
such underwriting arrangements.

ARTICLE III

REGISTRATION PROCEDURES

Section 3.1 Registration Procedures. Following receipt of a Demand Notice, the
Trust shall:

(a) Use reasonable best efforts to (i) prepare and file with the SEC, no later
than 45 days after receiving the Demand Notice, a Registration Statement or
Registration Statements, including, if so requested by the Qualified Holders, a
Shelf Registration Statement, on any appropriate form under the Securities Act
available for the sale of the Registrable Securities by the Qualified Holders
thereof in accordance with the intended method or methods

 

-6-



--------------------------------------------------------------------------------

of distribution thereof, and (ii) cause each such Registration Statement to
become effective as promptly as practicable after filing and remain effective
for the period of time provided in Section 2.1(e); provided, that before filing
any Registration Statement or Prospectus or any amendments or supplements
thereto with the SEC (but excluding reports filed with the SEC under the
Exchange Act), the Trust shall furnish to the Qualified Holders, the Special
Counsel and the managing underwriter or underwriters, if any, copies of any such
document at least three (3) Business Days prior to the filing thereof.

(b) Subject to Section 3.1(j), (i) use reasonable best efforts to prepare and
file with the SEC such amendments and post-effective amendments to each
Registration Statement as may be necessary to keep such Registration Statement
continuously effective during the period provided herein with respect to the
disposition of all securities covered by such Registration Statement; (ii) cause
the related Prospectus to be supplemented by any required prospectus supplement
or free writing prospectus, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act; and
(iii) use reasonable best efforts to comply with the provisions of the
Securities Act applicable to the Trust with respect to the disposition of all
securities covered by such Registration Statement during the period provided
herein with respect to the disposition of all securities covered by such
Registration Statement in accordance with the intended methods of disposition by
the sellers thereof set forth in such Registration Statement as so amended or
such Prospectus as so supplemented.

(c) Subject to Section 3.1(j), as promptly as practicable after the date a
Registration Statement is declared effective and the Required Information is
delivered pursuant to Section 4.1 hereof and in accordance with this
Section 3.1(c):

(i) if required by applicable law, use reasonable best efforts to file with the
SEC a post-effective amendment to the Registration Statement, a supplement to
the related Prospectus, a supplement or amendment to any document incorporated
therein by reference and/or any other document required to be filed so that the
Qualified Holder delivering such Required Information is named as a selling
securityholder in the Registration Statement and the related Prospectus in such
a manner as to permit such Qualified Holder to deliver such Prospectus to
purchasers of the Registrable Securities in accordance with applicable law and,
if the Trust shall file a post-effective amendment to the Registration
Statement, use reasonable best efforts to cause such post-effective amendment to
be declared effective under the Securities Act as promptly as practicable; and

(ii) provide such Qualified Holder copies of any documents filed pursuant to
Section 3.1(c)(i) and notify such Qualified Holder as promptly as practicable
after the effectiveness under the Securities Act of any post-effective amendment
filed pursuant to Section 3.1(c)(i); provided, that if the Required Information
is delivered during a Deferral Period, the Trust shall so inform the Qualified
Holder delivering such Required Information. Notwithstanding anything contained
herein to the contrary, the Trust shall be under no obligation to name any
Qualified Holder that has failed to deliver the Required Information in the
manner set forth in Article IV hereof as a selling securityholder in any
Registration Statement or related Prospectus.

 

-7-



--------------------------------------------------------------------------------

(d) As promptly as practicable, give notice to the Qualified Holders, the
Special Counsel and the managing underwriter or underwriters, if any, (i) when
any Prospectus, Registration Statement or post-effective amendment to a
Registration Statement has been filed with the SEC and, with respect to a
Registration Statement or any post-effective amendment thereto, when the same
has been declared effective, (ii) of any request, following the effectiveness of
any Registration Statement under the Securities Act, by the SEC or any other
federal or state governmental authority for amendments or supplements to any
Registration Statement or related Prospectus, (iii) of the issuance by the SEC
or any other federal or state governmental authority of any stop order
suspending the effectiveness of any Registration Statement or the initiation or
threatening of any proceedings for that purpose, (iv) of the receipt by the
Trust of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, (v) of the occurrence of, but not the nature of or details concerning,
a Material Event (as defined below) and (vi) of the determination by the Trust
that a post-effective amendment to a Registration Statement will be filed with
the SEC, which notice may, at the discretion of the Trust (or as required
pursuant to Section 3.1(j)), state that it constitutes a Deferral Notice, in
which event the provisions of Section 3.1(j) shall apply.

(e) Use reasonable best efforts to obtain the withdrawal of any order suspending
the effectiveness of a Registration Statement or the lifting of any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction in which they have been qualified for
sale, in either case as promptly as practicable, and provide prompt notice to
each Qualified Holder of the withdrawal of any such order.

(f) If requested by the managing underwriters, if any, or the Qualified Holders
of the Registrable Securities being sold in connection with an underwritten
offering, promptly include in a prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, or such
Qualified Holders may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
prospectus supplement or such post-effective amendment as soon as practicable
after the Trustee has received such request; provided that the Trust shall not
be required to take any actions under this Section 3.1(f) that are not, in the
opinion of counsel for the Trustee, in compliance with applicable law.

(g) As promptly as practicable, furnish to each Qualified Holder, the Special
Counsel and each managing underwriter, if any, upon request, at least one
(1) conformed copy of the Registration Statement and any amendment thereto,
including exhibits and, if requested, all documents incorporated or deemed to be
incorporated therein by reference.

(h) Deliver to each Qualified Holder, the Special Counsel and each managing
underwriter, if any, in connection with any sale of Registrable Securities
pursuant to a Registration Statement as many copies of the Prospectus relating
to such Registrable Securities (including each preliminary Prospectus) and any
amendment or supplement thereto as such Persons may reasonably request. In
addition, the Trust hereby consents (except during such periods that a Deferral
Notice is outstanding and has not been revoked and subject to Section 3.1(j)(ii)
hereof) to the use of such Prospectus or each such amendment or supplement

 

-8-



--------------------------------------------------------------------------------

thereto by each Qualified Holder and the underwriters, if any, in connection
with any offering and sale of the Registrable Securities covered by such
Prospectus or any amendment or supplement thereto in the manner set forth
therein.

(i) Use reasonable best efforts to (i) prior to any public offering of the
Registrable Securities pursuant to a Registration Statement, register or qualify
or cooperate with the Qualified Holders, the Special Counsel and the
underwriters, if any, in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Qualified Holder or underwriter
reasonably requests in writing (which request may be included with the Required
Information) and (ii) keep each such registration or qualification (or exemption
therefrom) effective during the period provided herein with respect to the
disposition of all securities covered by such Registration Statement in
connection with such Qualified Holder’s offer and sale of Registrable Securities
pursuant to such registration or qualification (or exemption therefrom) and do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of such Registrable Securities in the manner
set forth in the relevant Registration Statement and the related Prospectus;
provided, that neither the Trust nor the Trustee shall be required to
(i) qualify as a foreign entity or as a dealer in securities in any jurisdiction
where it would not otherwise be required to qualify but for this Agreement or
(ii) take any action that would subject it to general service of process or to
taxation in any such jurisdiction where it is not then so subject.

(j) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of any Registration Statement or the initiation of proceedings
with respect to any Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact as
a result of which (x) any Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading or
(y) any Prospectus shall contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading (each
of subclauses (x) and (y) hereof, a “Material Event”), or (C) the occurrence or
existence of any pending development of the Trust that, in the reasonable
discretion of the Trustee, makes it appropriate to suspend the availability of
any Registration Statement and the related Prospectus:

(i) in the case of clause (B) above, subject to clause (ii) below, as promptly
as practicable prepare and file, if necessary pursuant to applicable law, a
post-effective amendment to such Registration Statement, a supplement to the
related Prospectus, a supplement or amendment to any document incorporated in
the Prospectus by reference and/or any other document required to be filed so
that such Registration Statement does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to a

 

-9-



--------------------------------------------------------------------------------

Registration Statement, subject to clause (ii) below, use reasonable best
efforts to cause it to be declared effective as promptly as practicable;

(ii) give notice to the Qualified Holders and the Special Counsel, if any, that
the availability of any Registration Statement is suspended (a “Deferral
Notice”) and, upon receipt of any Deferral Notice, each Qualified Holder agrees
not to sell any Registrable Securities pursuant to the Registration Statement
until such Qualified Holder’s receipt of copies of the supplemented or amended
Prospectus provided for in clause (i) above, or until it is advised in writing
by the Trustee that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus, in which case such Qualified Holder will use
the Prospectus as so supplemented or amended in connection with any offering and
sale of Registrable Securities covered thereby; and

(iii) use reasonable best efforts to ensure that the use of the Prospectus may
be resumed (x) in the case of clause (A) above, as promptly as is practicable,
(y) in the case of clause (B) above, as soon as, in the sole judgment of the
Trust, public disclosure of such Material Event would not be prejudicial to or
contrary to the interests of the Trust or, if necessary to avoid unreasonable
burden or expense, as soon as practicable thereafter, and (z) in the case of
clause (C) above, as soon as, in the reasonable discretion of the Trustee, such
suspension is no longer appropriate.

The time period from the date the Trust sends the Deferral Notice to the date
the Registration Statement and relevant Prospectus are no longer unavailable to
make sales of the securities is known as the “Deferral Period.”

(k) If reasonably requested by a Qualified Holder or any underwriter
participating in any disposition of Registrable Securities, if any, in writing
in connection with a disposition by such Qualified Holder of Registrable
Securities pursuant to a Registration Statement, make reasonably available for
inspection during normal business hours by representatives of such Qualified
Holders of such Registrable Securities (including any broker-dealers,
underwriters, attorneys and accountants retained by such Qualified Holders, and
any attorneys or other agents retained by a broker-dealer or underwriter engaged
by such Qualified Holders), all relevant financial and other records and
pertinent documents and properties of the Trust, and cause the appropriate
officers, directors, employees and agents of the Trustee to make reasonably
available for inspection during normal business hours on reasonable notice all
relevant information reasonably requested by such representatives in each case
as is customary for similar “due diligence” examinations; provided, that (i) the
Trustee shall not be obligated to make available for inspection any information
that, based on the reasonable advice of counsel to the Trustee, could subject
the Trustee to the loss of privilege with respect thereto and (ii) such Persons
shall first agree in writing with the Trustee that any information that is
reasonably designated by the Trustee as confidential at the time of delivery of
such information shall be kept confidential by such Persons and shall be used
solely for the purposes of exercising rights under this Agreement, unless
(a) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities,
(b) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of any Registration Statement or the use of any

 

-10-



--------------------------------------------------------------------------------

Prospectus referred to in this Agreement) or (c) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such Person; and provided, further, that the
foregoing inspection and information gathering shall, to the greatest extent
possible, be coordinated on behalf of all the Qualified Holders and the other
parties entitled thereto by Special Counsel, if any, or another representative
selected by the Qualified Holders holding a majority of Registrable Securities
being registered pursuant to such Registration Statement. Any Person legally
compelled or required by administrative or court order or by a regulatory
authority to disclose any such confidential information made available for
inspection shall provide the Trustee with prompt prior written notice of such
requirement so that the Trustee may seek a protective order or other appropriate
remedy.

(l) Use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to the Trust’s unitholders
earnings statements (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) for a 12-month period commencing on the
first day of the first fiscal quarter of the Trust commencing after the
effective date of a Registration Statement, which statements shall be made
available no later than the next succeeding Business Day after such statements
are required to be filed with the SEC.

(m) Cooperate with each Qualified Holder and the managing underwriters, if any,
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities sold or to be sold pursuant to a Registration Statement,
which certificates shall not bear any restrictive legends stating that the
Registrable Securities evidenced by the certificates are “restricted securities”
(as defined by Rule 144), and cause such Registrable Securities to be registered
in such names as such Qualified Holder or the managing underwriters, if any, may
request in writing at least two (2) Business Days prior to any sale of such
Registrable Securities.

(n) Provide a CUSIP number for all Registrable Securities covered by each
Registration Statement not later than the effective date of such Registration
Statement.

(o) Cooperate with and assist each Qualified Holder, the Special Counsel and any
underwriters participating in any disposition of Registrable Securities in any
filings required to be made with, or reviews to be conducted by, FINRA in
connection with the filing or effectiveness of any Registration Statement, any
post-effective amendment thereto or any offer or sale of Trust Units thereunder.

(p) In the case of a proposed sale pursuant to a Registration Statement
involving an underwritten offering, enter into such customary agreements
(including, if requested, an underwriting agreement in reasonably customary form
containing standard representations, warranties, covenants and indemnities of
the Trust similar to those representations and warranties, covenants and
indemnities given by issuers of securities in underwritten offerings of
securities) and take all such other action, if any, as Qualified Holders holding
a majority of the Registrable Securities being sold or any managing underwriters
reasonably shall request in order to facilitate any disposition of the
Registrable Securities pursuant to such Registration Statement, including using
reasonable best efforts to cause (i) its counsel to deliver an opinion or
opinions in reasonably customary form and (ii) its independent

 

-11-



--------------------------------------------------------------------------------

public accountants and independent reserve engineers to provide a comfort
letters in reasonably customary form.

(q) Use reasonable best efforts to support the marketing of the Registrable
Securities covered by the Registration Statement.

(r) Upon either (i) the filing of any Registration Statement or (ii) the
effectiveness of any Registration Statement, announce the same, in each case by
press release disseminated by means of a widely used wire service or similar
method.

(s) Use reasonable best efforts to cause all Registrable Securities covered by a
Demand Registration to be listed on each securities exchange on which similar
securities issued by the Trust are listed or traded.

Section 3.2 Sales of Registrable Securities Pursuant to Rule 144 or Rule 144A.
The Trust covenants that, if at any time before the end of the Effective Period
the Trust is not subject to the reporting requirements of the Exchange Act, it
will cooperate with any Qualified Holder and, at such Qualified Holder’s
expense, take such further reasonable action as any Qualified Holder may
reasonably request in writing (including making such reasonable representations
as any such Qualified Holder may reasonably request), to enable such Qualified
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 or Rule 144A
under the Securities Act and customarily taken in connection with sales pursuant
to such exemptions. Upon the written request of any Qualified Holder, the Trust
shall deliver to such Qualified Holder a written statement as to whether the
Trust has complied with such filing requirements. Notwithstanding the foregoing,
nothing in this Section 3.2 shall be deemed to require the Trust to register any
of the Trust’s securities under any section of the Exchange Act.

ARTICLE IV

OBLIGATIONS OF QUALIFIED HOLDERS

Section 4.1 Sale of Securities; Required Information. Each Qualified Holder
agrees that if such Qualified Holder wishes to sell Registrable Securities
pursuant to a Registration Statement and related Prospectus, it will do so only
in accordance with this Agreement. The Trustee may require each Qualified Holder
selling Registrable Securities as to which any registration is being effected to
furnish to the Trust in writing such information required in connection with
such registration regarding such seller and the distribution of such Registrable
Securities as the Trustee may, from time to time, reasonably request in writing
(the “Required Information”) and the Trust may exclude from such registration
the Registrable Securities of any seller who fails to furnish such information
within a reasonable time after receiving such request. In addition, following
the date that a Registration Statement is declared effective, each Qualified
Holder wishing to sell Registrable Securities pursuant to a Registration
Statement and related Prospectus agrees to deliver, promptly upon written
request by the Trustee, and in any event at least seven (7) Business Days prior
to any intended distribution of Registrable Securities, any additional
information (which additional information shall be deemed part of the Required
Information) the Trustee may reasonably request to complete or amend the
information required by any Registration Statement.

 

-12-



--------------------------------------------------------------------------------

Section 4.2 Accuracy and Sufficiency of Information. Each Qualified Holder
agrees, by acquisition of the Registrable Securities, that no Qualified Holder
shall be entitled to sell any of such Registrable Securities pursuant to a
Registration Statement or to receive a Prospectus relating thereto unless such
Qualified Holder has furnished the Trust with (i) the Required Information,
(ii) any information required to be disclosed in order to make the information
previously furnished to the Trust by such Qualified Holder not misleading and
(iii) any other information regarding such Qualified Holder and the distribution
of such Registrable Securities as the Trustee may from time to time reasonably
request. The sale of any Registrable Securities by any Qualified Holder shall
constitute a representation and warranty by such Qualified Holder that the
information relating to such Qualified Holder and its plan of distribution is as
set forth in the Prospectus delivered by such Qualified Holder in connection
with such disposition, that such Prospectus does not as of the time of such sale
contain any untrue statement of a material fact relating to or provided by such
Qualified Holder or its plan of distribution and that such Prospectus does not
as of the time of such sale omit to state any material fact relating to or
provided by such Qualified Holder or its plan of distribution necessary in order
to make the statements in such Prospectus, in the light of the circumstances
under which they were made, not misleading.

Section 4.3 Registration Expenses. Each Qualified Holder shall bear (i) all of
the underwriting discounts and commissions relating to the offering of such
Qualified Holder’s Registrable Securities and (ii) its pro rata share (based on
the number of Registrable Securities sold) of all out-of-pocket fees and
expenses incurred by the Trust and the Trustee in connection with the
performance of the Trust’s obligations under Articles II and III of this
Agreement whether or not any Registration Statement is declared effective. Such
fees and expenses shall include, without limitation, (i) all registration and
filing fees (including fees and expenses (x) with respect to filings required to
be made with FINRA and (y) of compliance with federal and state securities or
Blue Sky laws (including reasonable fees and disbursements of the Special
Counsel, if any, in connection with Blue Sky qualifications of the Registrable
Securities under the laws of such jurisdictions as Qualified Holders holding a
majority of the Registrable Securities being sold pursuant to a Registration
Statement may designate)), (ii) printing expenses (including expenses of
printing certificates for Registrable Securities in a form eligible for deposit
with The Depository Trust Company), (iii) duplication expenses relating to
copies of any Registration Statement or Prospectus delivered to any Qualified
Holders hereunder, (iv) fees and disbursements of counsel for the Trust and the
Trustee and the Special Counsel, if any, in connection with any Registration
Statement, (v) fees of accountants and reserve engineers for consents and
comfort letters and (vi) fees and expenses incurred in connection with the
listing by the Trust of the Registrable Securities on any securities exchange on
which similar securities of the Trust are then listed; provided, however, the
Trust shall pay the internal expenses of the Trust and the Trustee (including
all salaries and expenses of officers, employees and agents performing legal or
accounting duties), the expense of any annual audit and annual reserve report
and the other fees and expenses of the accountants and independent reserve
engineers for the Trust not covered by clause (v) of the preceding sentence,
other than any expense that would not have otherwise been incurred but for the
fact of the filing of the Registration Statement or the timing thereof, the fees
and expenses of any Person, including special experts, retained by the Trust or
the Trustee and the fees and expenses of any transfer agent for the Registrable
Securities. Notwithstanding the provisions of this Section 4.3, each seller of
Registrable Securities shall pay

 

-13-



--------------------------------------------------------------------------------

its own selling expenses, including any underwriting discount and commissions,
all registration expenses to the extent required by applicable law and, except
as otherwise provided herein, fees and expenses of counsel.

ARTICLE V

INDEMNIFICATION AND CONTRIBUTION

Section 5.1 Indemnification by the Trust. The Trust shall indemnify and hold
harmless Chesapeake, Chesapeake Exploration, each Qualified Holder and each
Person, if any, who controls Chesapeake, Chesapeake Exploration or any Qualified
Holder within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including any reasonable legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) (“Expenses”) to which Chesapeake, Chesapeake Exploration, any
Qualified Holder or any controlling Person of Chesapeake, Chesapeake Exploration
or any Qualified Holder may become subject, under or with respect to the
Securities Act, the Exchange Act, any other federal or state securities law or
otherwise, insofar as such Expenses are caused by any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement at the date and time as of which such Registration Statement was
declared effective by the SEC, any preliminary Prospectus or the Prospectus, or
caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein (in the case of a preliminary Prospectus or Prospectus, in the light of
the circumstances under which they were made), not misleading, but in each case
only with respect to written information relating to the Trust in its individual
capacity furnished by or on behalf of the Trust expressly for inclusion in the
documents referred to in the foregoing indemnity. Subject to Section 5.5 of this
Agreement, the Trust shall reimburse Chesapeake, Chesapeake Exploration, the
Qualified Holders and any controlling Persons thereof for any legal or other
expenses reasonably incurred by Chesapeake, the Qualified Holders or any
controlling Persons thereof in connection with the investigation or defense of
any Expenses with respect to which Chesapeake, Chesapeake Exploration and the
Qualified Holders or any controlling Persons thereof are entitled to indemnity
by the Trust under this Agreement. The Trustee shall have no indemnification
obligations under this Agreement.

Section 5.2 Indemnification by Chesapeake. Chesapeake shall indemnify and hold
harmless each Qualified Holder (other than Chesapeake and Chesapeake
Exploration), the Trust and the Trustee and any agents thereof, individually and
as trustee, as the case may be, and each Person, if any, who controls such
Qualified Holder, the Trust or the Trustee within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any Expenses (excluding, however, any taxes, fees and other charges
payable by the Trust on, based on or measured by any fees, commissions or
compensation received by the Trust for its services under this Agreement) to
which such Qualified Holder, the Trust, the Trustee or any agent thereof or any
controlling Person of such Qualified Holder, the Trust or the Trustee may become
subject, under or with respect to the Securities Act, the Exchange Act, any
other federal or state securities law or otherwise, insofar as such Expenses are
caused by (i) an untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or an omission or alleged omission to
state a material fact required to be stated in or necessary to make the
statements therein not misleading at the date and time as of which such
Registration

 

-14-



--------------------------------------------------------------------------------

Statement was declared effective by the SEC, (ii) an untrue statement or alleged
untrue statement of a material fact contained in any preliminary Prospectus or
any Prospectus or an omission or alleged omission to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date of such
preliminary Prospectus or Prospectus and as of the closing of the sale of Trust
Units sold thereunder or (iii) any untrue statement or alleged untrue statement
of a material fact contained in any other filing, report or other action taken
with respect to the Securities Act, the Exchange Act or any other federal or
state securities law, the listing of the Trust Units on the New York Stock
Exchange or another national securities exchange or any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; provided that Chesapeake shall not
be liable to and shall not indemnify the Qualified Holders, the Trust, the
Trustee or any agents or controlling Persons thereof, individually or as
trustee, as the case may be, in any such case under the preceding clauses
(i) and (ii) of this Section 5.2 to the extent that any such Expense arises out
of, is based upon or is connected with information relating to (a) the Trust in
its individual capacity or (b) such Qualified Holder, in either case furnished
by the Trust or such Qualified Holder, as the case may be, expressly for use in
any Registration Statement, any preliminary Prospectus or any Prospectus; and
provided, further, that Chesapeake shall not be liable to the Qualified Holders,
the Trust or any agents or controlling Persons thereof, individually or as
trustee, as the case may be, in any such case under the preceding clause
(iii) of this Section 5.2 to the extent that any such Expense arises out of, is
based upon or is connected with information relating to (a) the Trust in its
individual capacity furnished by the Trust or (b) such Qualified Holder
furnished by such Qualified Holder. Subject to Section 5.5 of this Agreement,
Chesapeake shall reimburse the Qualified Holders (other than Chesapeake and
Chesapeake Exploration), the Trust and the Trustee and any agents or controlling
Persons thereof for any legal or other expenses reasonably incurred by the
Qualified Holders (other than Chesapeake and Chesapeake Exploration), the Trust
and the Trustee or any agent or controlling Persons thereof in connection with
the investigation or defense of any Expenses with respect to which the Qualified
Holders (other than Chesapeake and Chesapeake Exploration), the Trust and the
Trustee or any agent or controlling Persons thereof is entitled to indemnity by
Chesapeake under this Agreement.

Section 5.3 Indemnification by Certain of the Qualified Holders. Each Qualified
Holder (other than Chesapeake and Chesapeake Exploration), severally and not
jointly, shall indemnify and hold harmless Chesapeake, Chesapeake Exploration,
the Trust, the Trustee and any agents thereof, individually and as trustee, and
any other Qualified Holder and each Person, if any, who controls Chesapeake,
Chesapeake Exploration, the Trust, the Trustee and any agents thereof,
individually and as trustee, or any other Qualified Holder within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, from
and against any and all Expenses to which Chesapeake, Chesapeake Exploration,
the Trust, the Trustee and any agents thereof, individually and as trustee, any
other Qualified Holder or any controlling Person of Chesapeake, Chesapeake
Exploration, the Trust, the Trustee and any agents thereof, individually and as
trustee, or any other Qualified Holder may become subject, under or with respect
to the Securities Act, the Exchange Act, any other federal or state securities
law or otherwise, insofar as such Expenses are caused by any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement at the date and time as of which such Registration Statement was
declared effective by the SEC, any preliminary Prospectus or the Prospectus, or

 

-15-



--------------------------------------------------------------------------------

caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein (in the case of a preliminary Prospectus or Prospectus, in light of the
circumstances under which they were made), not misleading, but in each case only
with respect to written information relating to such Qualified Holder (other
than Chesapeake and Chesapeake Exploration) furnished by or on behalf of such
Qualified Holder expressly for inclusion in the documents referred to in the
foregoing indemnity. Subject to Section 5.5 of this Agreement, such Qualified
Holder shall reimburse Chesapeake, Chesapeake Exploration, the Trust, the
Trustee and any agents thereof, individually and as trustee, the other Qualified
Holders and any agents or controlling Persons thereof for any legal or other
expenses reasonably incurred by Chesapeake, Chesapeake Exploration, the Trust,
the Trustee and any agents thereof, individually and as trustee, the other
Qualified Holders or any agent or controlling Persons thereof in connection with
the investigation or defense of any Expenses with respect to which Chesapeake,
Chesapeake Exploration, the Trust, the Trustee and any agents thereof,
individually and as trustee, and the other Qualified Holders or any agent or
controlling Persons thereof is entitled to indemnity by such Qualified Holder
under this Agreement.

Section 5.4 Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Sections 5.1, 5.2
or 5.3 hereof, such Person (the “Indemnified Party”) shall promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Party”) in
writing and the Indemnifying Party, upon request of the Indemnified Party, shall
retain counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Indemnifying Party may designate in such
proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, any Indemnified Party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them,
other than solely by virtue of the rights and obligations of the Indemnifying
Party and the Indemnified Party under this Article V. It is understood that the
Indemnifying Party shall not, in respect of the legal expenses of any
Indemnified Party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by, in the case of parties
indemnified pursuant to Section 5.1, the Qualified Holders holding a majority of
the Registrable Securities covered by the Registration Statement held by
Qualified Holders that are indemnified parties pursuant to Section 5.1 and, in
the case of parties indemnified pursuant to Section 5.2 or Section 5.3, the
Trust. The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final, non-appealable judgment for the plaintiff, the
Indemnifying Party agrees to indemnify the Indemnified Party from and against
any Expenses by reason of such settlement or judgment. No Indemnifying Party
shall, without the prior written consent of the Indemnified

 

-16-



--------------------------------------------------------------------------------

Party, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such proceeding.

Section 5.5 Contribution. To the extent that the indemnification provided for in
Sections 5.1, 5.2 or 5.3 is unavailable to an Indemnified Party or insufficient
in respect of any Expenses referred to therein, then each Indemnifying Party
under such paragraph, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Expenses (i) in such proportion as is appropriate to reflect the
relative benefits received by the Indemnifying Party or Indemnifying Parties on
the one hand and the Indemnified Party or Indemnified Parties on the other hand
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Indemnifying Party or Indemnifying Parties on the one hand and of the
Indemnified Party or Indemnified Parties on the other hand in connection with
the statements or omissions that resulted in such Expenses, as well as any other
relevant equitable considerations. The relative fault of Chesapeake and the
other Qualified Holders on the one hand and the Trust on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact required to be stated or necessary in order to make the
statements (in the case of a preliminary Prospectus or Prospectus, in light of
the circumstances under which they were made) not misleading, relates to
information supplied by Chesapeake, the other Qualified Holders or by the Trust,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Qualified
Holders’ respective obligations to contribute pursuant to this Section 5.5 are
several in proportion to the respective number of Registrable Securities they
have sold pursuant to a Registration Statement, and not joint.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.5 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an Indemnified Party as a result of the Expenses referred to
in the immediately preceding paragraph shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

Section 5.6 Remedies not Exclusive. The remedies provided for in this Article V
are not exclusive and shall not limit any rights or remedies which may otherwise
be available to an Indemnified Party at law or in equity, hereunder or
otherwise.

Section 5.7 Survival. The indemnity and contribution provisions contained in
this Article V shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Qualified Holder, any Person controlling Chesapeake or any other
Qualified Holder or any Affiliate of Chesapeake or any

 

-17-



--------------------------------------------------------------------------------

other Qualified Holder or by or on behalf of the Trust or the Trustee, or their
respective officers, employees or agents or any Person controlling the Trust or
the Trustee and (iii) the sale of any Registrable Securities by any Qualified
Holder.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, without the written consent of the Trust, Chesapeake and Qualified
Holders holding a majority of Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Qualified Holders whose
securities are being sold pursuant to a Registration Statement and that does not
directly or indirectly affect the rights of other Qualified Holders may be given
by Qualified Holders of at least a majority of the Registrable Securities being
sold by such Qualified Holders pursuant to such Registration Statement;
provided, that the provisions of this sentence may not be amended, modified or
supplemented except in accordance with the provisions of the immediately
preceding sentence. Notwithstanding the foregoing, this Agreement may be amended
by written agreement signed by the Trust, without the consent of the Qualified
Holders of Registrable Securities, to cure any ambiguity or to correct or
supplement any provision contained herein that may be defective or inconsistent
with any other provision contained herein, or to make such other provisions in
regard to matters or questions arising under this Agreement that shall not
adversely affect the interests of the Qualified Holders of Registrable
Securities. Each Qualified Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 6.1, whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Securities or is delivered to such
Qualified Holder.

Section 6.2 Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by facsimile, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by facsimile, (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:

if to a Qualified Holder other than Chesapeake or Chesapeake Exploration, at the
most current address of such Qualified Holder on file with the Trust;

 

-18-



--------------------------------------------------------------------------------

if to the Trust or the Trustee, to:

Chesapeake Granite Wash Trust

c/o The Bank of New York Mellon Trust Company, N.A.

Institutional Trust Services

919 Congress Avenue, Suite 500

Austin, Texas 78701

Attention: Michael J. Ulrich

Facsimile No.: (512) 479-2253

With a copy to:

Andrews Kurth LLP

600 Travis

Suite 4200

Houston, Texas 77002

Attention: W. Lance Schuler

Facsimile No.: (713) 238-7193

if to Chesapeake or Chesapeake Exploration, to:

Chesapeake Energy Corporation

6100 North Western Avenue

Oklahoma City, OK 73118

Attention: Jennifer M. Grigsby

Facsimile No.: (405) 849-9225

with a copy to:

Bracewell & Giuliani LLP

711 Louisiana Street, Suite 2300

Houston, Texas 77002

Attention: Michael S. Telle

Facsimile No.: (713) 221-2113

or to such other address as such Person may have furnished to the other Persons
identified in this Section 6.2 in writing in accordance herewith.

Section 6.3 Approval of Qualified Holders. Whenever the consent or approval of
Qualified Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by Affiliates (as such term is
defined in Rule 405 under the Securities Act) of the Trust (other than
Chesapeake, Chesapeake Exploration or other Qualified Holders if such Qualified
Holders are deemed to be Affiliates of the Trust solely by reason of their
holding of such Registrable Securities) shall not be counted in determining
whether such consent or approval was given by the Qualified Holders of such
required percentage.

 

-19-



--------------------------------------------------------------------------------

Section 6.4 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns (including Transferees); provided, that nothing herein
shall be deemed to permit any assignment, transfer or other disposition of
Registrable Securities in violation of the terms hereof. The Registrable
Securities acquired by Transferees shall be held subject to all of the terms of
this Agreement, and by taking and holding such Registrable Securities, each such
Transferee shall be conclusively deemed to have agreed to be bound by and to
perform all of the terms and provisions of this Agreement and such Person shall
be entitled to receive the benefits hereof.

Section 6.5 No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns
(including Transferees) and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Agreement.

Section 6.6 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

Section 6.7 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 6.8 Severability. If any term, provision, covenant or restriction of
this Agreement is held to be invalid, illegal, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties shall be enforceable to the fullest extent permitted by law.

Section 6.9 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the registration rights granted by the Trust with respect to the
Registrable Securities. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted by the Trust with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights.

Section 6.10 Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effective Period, except for any
liabilities or obligations under Sections 4, 5 or 6 hereof, each of which shall
remain in effect in accordance with its terms.

 

-20-



--------------------------------------------------------------------------------

Section 6.11 Specific Enforcement; Venue. The parties hereto acknowledge and
agree that each would be irreparably damaged if any of the provisions of this
Agreement are not performed by the other in accordance with their specific terms
or are otherwise breached. It is accordingly agreed that each party shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement by the other and to enforce this Agreement and the terms and
provisions hereof specifically against the other, in addition to any other
remedy to which such aggrieved party may be entitled at law or in equity. Any
action or proceeding seeking to enforce any provision of, or based on any rights
arising out of, this Agreement may be brought against any of the parties in the
federal and Oklahoma state courts sitting in Oklahoma City, Oklahoma, and each
of the parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any party anywhere in the world.

Section 6.12 Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (a) this Agreement is executed and delivered by the
Trustee not individually or personally, but solely as Trustee in the exercise of
the powers and authority conferred and vested in it and (b) under no
circumstances shall the Trustee be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the Trust
under this Agreement.

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CHESAPEAKE GRANITE WASH TRUST By:   The Bank of New York Mellon Trust Company,
N.A., as Trustee By:   /s/ Michael J. Ulrich

Name:

  Michael J. Ulrich

Title:

  Vice President

 

CHESAPEAKE ENERGY CORPORATION By:   /s/ Domenic J. Dell’Osso, Jr.

Name:

  Domenic J. Dell’Osso, Jr.

Title:

  Executive Vice President and Chief Financial Officer

 

CHESAPEAKE EXPLORATION, L.L.C. By:   /s/ Domenic J. Dell’Osso, Jr.

Name:

  Domenic J. Dell’Osso, Jr.

Title:

  Executive Vice President and Chief Financial Officer

Signature page to Registration Rights Agreement